Title: From George Washington to Thomas Johnson, Jr., 14 June 1782
From: Washington, George
To: Johnson, Thomas, Jr.


                  
                     sir
                     Head Quarters 14th June
                     1782
                  
                  I have received your favor ⅌ Capt. Baily—and thank you for the
                     Information contained—& would beg you to continue your Communication whenever
                     you shall collect any Intelligence you shall think of Importance.
                  It would give me real pleasure to have it in my power to effect
                     your Exchange—but some unhappy Circumstances have lately taken place, which for
                     the present cut off all Exchange—If you can fall upon aney Mode to accomplish
                     your Wishes in which I can with propriety give you my Assistance, I shall be
                     very glad to afford it. I am sir &c.
                  
               